DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 02/17/2021.  The replacement drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim 1, line 8 recites the limitation “means for attaching the elongated strip to a structure”. Para[0018] of the applicant’s specification states “Suitable means for attaching the elongated strip 18 to a structure include a pressure adhesive 18C that may be pre-applied to one surface of the strip 18, as well as such common means as permanent adhesive, staples, tacks, nails, etc., applied by a user”. As a result, the structure associated with the limitation “means for attaching the elongated strip to a structure” was interpreted to be an adhesive, staples, tacks, nails, or similar conventional attachment devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 11-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114), and in view of HILL (US 6,520,661) and PAUL (US 4,953,714).
Regarding claim 1, PAYTON disclose a system for hanging an article, the system comprising a plurality of hanging devices (10, Figs.1 and 6) each comprising a base (20, Figs.1-3), a fastener (42, Figs.1 and 3) located on a front side (22, Figs.1-3) of the base, and a magnet (36, Fig.2; col.3, line 56) mounted to a back side (24, Fig.2) of the base (as seen in Fig.2, the magnet 36 was considered to be on the back side 24 of the base 20 opposite the front side 22 of the base 20), the fastener being configured to couple with a portion of the article (as seen in Fig.6, the “article” was considered to be the light string; the fastener 42 can be coupled to a portion [e.g. a wire] of the article [e.g. a light string]), wherein the hanging devices in combination are configured to secure and suspend the article from the structure (as seen in Fig.6, the hanging devices 10 were considered to secure and suspend the article [e.g. a light string] from a structure [e.g. a roof, eave, or siding]) by magnetically attaching to the elongated strip.
PAYTON fails to disclose an elongated strip comprising a ferromagnetic material, the magnet being magnetically attracted to and releasably attachable to the ferromagnetic material of the elongated strip, and means for attaching the elongated strip to a structure.
However, HILL discloses means for attaching an magnetic material (42, Fig.2) to a structure includes an adhesive (as seen in Fig.2, Fig.5, col.2, lines 49-59, the back surface 46 of the magnet material 42 has an adhesive tape to attach the magnet material 42 to a non-ferromagnetic surface).
However, PAUL discloses an elongated strip (12, 16, Figs.1 and 3) including a ferromagnetic material (as seen in col.1, line 51-54 and col.2, lines 19-21, since the magnet 34 is magnetically attracted to the elongated strip 12, 16, the elongated strip 12, 16 was considered to include a ferromagnetic material), and a magnet (34, Fig.3) being magnetically attracted to and releasably attachable to the ferromagnetic material of the elongated strip.

Therefore, in view of PAUL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an elongated strip as taught by PAUL to the hanging device of PAYTON modified by HILL in order to magnetically attach the hanging device at any portion of the elongated strip. As seen in Fig.1 of PAYTON and Fig.2 of HILL, the hanging devices are magnetically attached to a magnetic surface. Even though PAUL discloses a different application, one of ordinary skill in the art would have recognized that the magnetic surface can be have different shapes such as an magnetic elongated strip or magnetic elongated bar for attaching magnets.

Regarding claim 2, PAYTON further discloses wherein the fasteners are clips or clamp arms (as seen in Figs.4-5, the fasteners 42 were considered to be clips or clamps because the arms can deform as the article is inserted in the front portion 74 to the central portion 72).

Regarding claim 7, PAYTON modified by HILL and PAUL as discussed above for claim 1 further discloses wherein the attaching means comprises an adhesive.

Regarding claim 9, PAYTON modified by HILL and PAUL as discussed above for claim 1 further discloses wherein the attaching means is operable to attach the elongated strip to a metallic, polymer, ceramic, composite, or wood surface of the structure (as seen in col.2, lines 

Regarding claim 10, PAYTON further discloses wherein the portion of the article is a wire, string, or cord of the article and the fastener is configured to couple with the wire, string, or cord (Fig.6).

Regarding claims 11-12, 17, and 19, since PAYTON modified by HILL and PAUL as discussed above for claims 1-2, 7, and 9 discloses all the structural limitations, PAYTON modified by HILL and PAUL was considered to disclose the method of hanging of claims 11-12, 17, and 19.

Regarding claim 20, PAYTON further discloses wherein the structure is a siding (as seen in col.1, line 41, the structure can be a siding).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114) modified by HILL (US 6,520,661) and PAUL (US 4,953,714), and in view of WHITE (US 5,230,489).
Regarding claim 3, PAYTON modified by HILL and PAUL fails to disclose wherein the base of at least a first hanging device of the hanging devices comprises a latch and the fastener of the first hanging device comprises a clamping arm pivotably coupled to the base of the first hanging device and adapted to engage the latch.

Therefore, in view of WHITE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a latch and a clamping arm as taught by WHITE to the base and the fastener of PAYTON modified by HILL and PAUL in order to secure an article (such as a wire, cord, or cable) with a retaining force.

Regarding claim 4, PAYTON modified by HILL, PAUL, and WHITE as discussed above for claim 3 further discloses wherein the clamping arm that has an arcuate shape and is concave facing the base of the first hanging device (as seen in Fig.5 of WHITE, the clamping arm 14 was considered to have an arcuate, concave shape facing the base 12).

Regarding claims 13-14, since PAYTON modified by HILL, PAUL, and WHITE as discussed above for claims 3-4 discloses all the structural limitations, PAYTON modified by HILL, PAUL, and WHITE was considered to disclose the method of hanging of claims 13-14.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114) modified by HILL (US 6,520,661), PAUL (US 4,953,714), and WHITE (US 5,230,489), and in view of SANTUCCI (US 6,635,886).
Regarding claim 5, PAYTON modified by HILL, PAUL, and WHITE as discussed above for claim 3 fails to disclose wherein the clamping arm comprises a biasing member that projects inward from the clamping arm toward the base of the first hanging device.

Therefore, in view of SANTUCCI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biasing member as taught by SANTUCCI to the clamping arm of PAYTON modified by HILL, PAUL, and WHITE in order to secure an article (such as a wire, cord, or cable) with a retaining force.

Regarding claim 6, PAYTON modified by HILL, PAUL, WHITE, and SANTUCCI as discussed above for claim 5 further discloses wherein the biasing member is an elastic spring having a convex shape facing the base of the first hanging device (as seen in Fig.1 of SANTUCCI, the “elastic spring” was considered to be the cantilever element 54 in that the cantilever element 54 exerts a retaining force; as seen in Fig.1, the elastic spring 54 was considered to have a convex shape facing the base 16) and protrudes a sufficient distance from the clamping arm to engage the base of the first hanging device when the clamping arm engages the latch (as seen in Fig.1 of SANTUCCI, the biasing member 54 engages the base 16 when the clamping arm 18 engages a latch 30).

Regarding claims 15-16, since PAYTON modified by HILL, PAUL, WHITE, and SANTUCCI as discussed above for claims 5-6 discloses all the structural limitations, PAYTON modified by HILL, PAUL, WHITE, and SANTUCCI was considered to disclose the method of hanging of claims 15-16.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114) modified by HILL (US 6,520,661) and PAUL (US 4,953,714), and in view of CHANATSKI (US 9,707,988).
Regarding claim 8, PAYTON modified by HILL and PAUL fails to disclose wherein the ferromagnetic material of the elongated strip is encased in a polymer casing.
However, CHANATSKI discloses a ferromagnetic material (2, Fig.1) is encased in a polymer casing (3, Fig.1; col.1, line 37).
Therefore, in view of CHANATSKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polymer casing as taught by CHANATSKI to the elongated strip of PAYTON modified by HILL and PAUL in order to house the ferromagnetic material or magnet.

Regarding claim 18, since PAYTON modified by HILL, PAUL, and CHANATSKI as discussed above for claim 8 discloses all the structural limitations, PAYTON modified by PAYTON modified by HILL, PAUL, and CHANATSKI was considered to disclose the method of hanging of claim 18.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitchell (US 2018/0058670), Garvin (US 2018/0051827), Dickinson (US 2016/0047494), Abbott (US 2015/0308616), Spindler (US 2013/0042958), Rinck (US 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875